The opinion of the court was delivered by
Barrett, J.
The auditor’s report constitutes the case. That shows the plaintiff’s charges to have been made for a retainer and for services actually rendered in pursuance of it. The bringing of that suit for Bailey against the defendant and trustee has an unfavorable and by no means agreeable look. But the report shows that the defendant invoked and had the services of the plaintiff after that suit was brought and defended, defendant’s counsel not appearing to defend. The second item of charge is for that service, and not at all for what had occurred or been done prior to said default. The defendant seems to have condoned any impropriety or neglect of Gleason in respect to the bringing or attending to that suit of Bailey against him, and to have sought and had Gleason’s services in closing out with Bailey. No error is seen in the judgment of the County Court, and it is affirmed.